DETAILED ACTION
This action is responsive to the response filed on 10/14/2020. Claims 1-3, 5-12, and 14-22 are pending in the case. Claims 1, 10 and 16 are independent. Claims 4 and 13 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9-12, and 14-22 rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US 20150161547 A1, cited in previous Office Action), hereinafter Aggarwal in view of D'Angelo et al (US 20080022271 A1, cited in previous Office Action), and DeMaris et al. (US 20170322795 A1, cited in previous Office Action), hereinafter DeMaris.
Regarding Claim 1, Aggarwal teaches:
A system, comprising: a client instance hosted by a platform, wherein the client instance is accessible by one or more remote client networks, and wherein the system is configured to perform acts comprising: (See FIG.s 1-4, a business system 405 such as any of the computer systems described above and implemented either "on-premise" or "in the cloud." The business system 405 can execute a business application 410 such as any enterprise application [0082])
presenting a plurality of widgets in response to running an application on the client instance, wherein each widget of a first subset of the plurality of widgets is displayed with a corresponding visual indication that the first subset of the plurality of widgets are extensible; (Once the available extensions have been identified 510, a first user interface can be generated 515 indicating the identified available extensions and providing one or more control elements providing for selection of one of the identified available extensions. [0092] a page 700 of an interface such as a web page that can include a list 705 of rules available for editing… a control 715 for editing a rule selected from the list 705 [0096])
allowing a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets in response to selection of the corresponding visual indication corresponding to the selected widget, (A selection of one of the identified available extensions indicated in the first user interface can be received 520. In response to receiving 520 the selection of one of the identified available extensions indicated in the first user interface, a second user interface can be generated 525 providing one or more control elements for each of one or more portions 
wherein the first subset of the script comprises one or more extension point hooks; (the pre-defined rules 430 can also include a set of extensions or client extensions which comprise indications or definitions of interface points or "hooks" into the code or the pre-defined rule [0083])

Aggarwal may not explicitly disclose:
determining whether the application received the client extension to the first subset of the script of the selected widget; and
updating the application in accordance with an update, wherein updating the application comprises modifying a second subset of the script and preserving the client extension to the second subset of the script, and wherein updating the application 
selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension.

D’Angelo teaches:
presenting a plurality of widgets in response to running an application on [a] client instance, (a mainframe application 112 running on the mainframe computer system 110 [0063] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])
wherein each widget of a first subset of the plurality of widgets… are extensible; (The skeleton data set 210 may comprise human editable text as well as component fields [0068], A user customization data set 220 may comprise component values. A user 130 may modify component values in a user customization data set 220 [0069] A developer customization data set 230 may also comprise component values. A developer 120 may modify component values in a developer customization data set 230 [0070])
allowing a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets in response to selection of… the selected widget, (customization data set 410 may be a user customization data 
wherein the first subset of the script comprises one or more extension point hooks; (component fields 320 may comprise a component token 322 and a component field name 324. As an example, component field 320a comprises a "#" character for a component token 322a and the character string "SYSID" as a component field name 324a. Together, the "#SYSID" component field 320a is a replaceable string of text [0075], The skeleton data set 210 may further comprise various optional tags 330, for example optional tag 330a, optional tag 330b, optional tag 330c, optional tag 330d, optional tag 330e, optional tag 330/, optional tag 330g, and optional tag 330h. An optional tag 330 indicates or delimits optional sections 331 that comprise text fields 310 and/or component fields 320 that are optional and may or may not be included in the final output data set 250 [0077])
determining whether the application received the client extension to the first subset of the script of the selected widget; and (Values for component fields 320 are defined in a user customization data set 220, a developer customization data set 230, or as a runtime value… Thus, the optional tag 330a may have a value of "true." If such is the case, the optional section 331a is included. [0079] a user customization data set 220 and a developer customization data set 230 may be used to track overlapping component values 424. In such instances, the customization data sets 410 may be 
updating the application in accordance with an update, (receiving 610 a maintenance update 240 [0087] The maintenance update 240 may be a general release to all users of a particular application 112 [0089])
wherein updating the application comprises modifying a second subset of the script, and (replacing 612 an object code only data set 205 [0087], The application of the maintenance update 240 may replace 612 or update one or more object code data sets 205 [0088] An object code only data set 205 may comprise computer executable code compiled into an OCO format [0067] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])

In the interpretation that “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension” requires no more than any client extensions to the first subset of the script are preserved sequentially after “determining the application received the client extension”, D’Angelo teaches:
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the maintenance update 240 is designed to preserve 

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]), and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application and updates of Aggarwal to include, determining whether the application received the client extension to the first subset of the script of the selected widget; and updating the application in accordance with an update, wherein updating the application comprises modifying a second subset of the script, and wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension, as taught by D’Angelo.



In the interpretation that the “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension;” requires “selectively preserving the client extension to the first subset of the script” to be performed as a result of “determining the application received the client extension”, D’Angelo, suggests, but may not explicitly disclose:
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 [0088] optionally replacing/updating 616 a developer customization data set 230 [0087], may optionally replace/update 616 a developer customization data set 230 [0091], An optional section 331 may be included in the final output data set 250 if the optional tags 330 have a corresponding value and/or the included optional tags 330 have a corresponding value. Thus, the optional tag 330a may have a value of "true. [0079] if the component field 320/ and the component field 320g are defined in either the user 

Furthermore, the combination of Aggarwal and D’Angelo may not explicitly disclose:
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension.

DeMaris teaches:
allowing a client extension by way of additional script to a first subset of a script of a selected widget of [a] first subset of the plurality of widgets…, (a first set of customizations associated with a first user experience 220 of a previous version of the application 206 for the first tenant 204, which may include a theme customization and a color scheme customization. The optimization engine 216 may also determine a second set of customizations associated with a second user experience 221 of the previous version of the application 206 for the second tenant 222, which may include a shading customization and a menu customization [0041], Additional customizations associated with the user experience of the previous version of the application may include, a button customization, a graphical scheme customization, a control element customization, a customization to a behavior of the control element, a functionality customization, and a behavior customization, and a combination thereof. Further, the customizations may be 
…
determining whether [an] application received the client extension to the first subset of the script of the selected widget; and (the optimization engine may be configured to determine customizations associated with a user experience of a previous version of the application for one or more users. [0082], the optimization engine may be configured to determine if at least one customized feature of the previous version of the application is incompatible with the new version of the application [0083], the optimization engine may be further configured to detect no customized features associated with the previous version of the application [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled extensions, for example, and determine if there is a strong correlation between a given extension being enabled on a particular version, of an application (or service) and users of that version of the application 
updating the application in accordance with an update, (detect a deployment of a new version of an application executed on a computing device in conjunction with the detection service. The new version of the application may include user experience changes [0081])
wherein updating the application comprises… selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the optimization engine may be configured to provide the user experience of the previous version of the application to the one or more users in response to a determination that the at least one customized feature of the previous version of the application is incompatible with the new version of the application [0084], The optimization engine 216 may then determine if at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206. In response to a determination that the at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206, the optimization engine 216 is further configured to provide the first user experience 220 of the previous version of the application 206 to the first tenant 204. [0043] The optimization engine may be further configured to perform a one-to-one comparison between each customized feature from the first list of customizations to each customized feature from the second list of customizations to determine if the at least one customized feature of the previous version of the application is incompatible with the new version of the application. The 
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension. (The optimization engine 216 is also configured to detect no customized features associated with the previous version of the application 206 associated with the second tenant 222. In response, the optimization engine 216 is further configured to provide the second user experience 221 of the new version of the application 206 to the second tenant 222. [0043] detect no customized features associated with the previous version of the application and may provide the user experience of the new version of the application to the one or more users [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled extensions, for example, and determine if there is a strong correlation between a given extension being enabled on a particular version, of an application (or service) and users of that version of the application manually reverting. Where a correlation is found, the list of compatible/incompatible extensions may be automatically updated [0050] The system additionally allows for an improvement of the user experience for the users and environments that are not customized, while leaving the business-critical functionality of 

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]) and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, and that D’Angelo teaches, in the combination of Aggarwal and D’Angelo, that a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 (D’Angelo [0088]) optionally replacing/updating 616 a developer customization data set 230 (D’Angelo [0087]), may optionally replace/update 616 a developer customization data set 230 (D’Angelo [0091]), and an optional section 331 may be included in the final output data set 250 if the optional tags 330 have a corresponding value and/or the included optional tags 330 have a corresponding value. Thus, the optional tag 330a may have a value of "true. (D’Angelo [0079]) if the component field 320/ and the component field 320g are defined in either the user customization data set 220 or the developer customization data set 230, then the optional section 331d between optional tag 330g and optional tag 330h is included in the output data set 250. Otherwise, the optional section 331d is not generated for the 

One would have been motivated to make such a modification as a remedy for enterprises that run business-critical functionality on cloud services, which upgrade their user experience frequently in a way that is not controlled by an administrator of the consuming enterprise (DeMaris [0030-[0031]), which would provide improved user efficiency and user experience interaction by enabling users and enterprises to continue using custom functionality while upgrading other users to a newest version of an application or service. (DeMaris [0023])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Aggarwal may not explicitly disclose:
wherein the one or more extension point hooks are omitted from the second subset of the script.


wherein the one or more extension point hooks are omitted from the second subset of the script. (An object code only data set 205 may comprise computer executable code compiled into an OCO format [0067] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Aggarwal may not explicitly disclose:
wherein the client extension is present on the updated application.

D’Angelo teaches:
wherein the client extension is present on the updated application. (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost [0088] The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. [0071] the 

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Aggarwal may not explicitly disclose:
wherein the first subset of the script is exempt from the update, wherein the first subset of the script is unchanged by the update, and wherein the first subset of the script is identical as present in the application and the updated application.

D’Angelo teaches:
wherein the first subset of the script is exempt from the update, wherein the first subset of the script is unchanged by the update, and wherein the first subset of the script is identical as present in the application and the updated application. (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost [0088] The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. [0071] the 

Therefore, combining Aggarwal and D’Angelo would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Aggarwal teaches:
wherein the plurality of widgets comprises a second subset of the plurality of widgets, wherein each widget of the second subset of the plurality of widgets is displayed without the corresponding visual indication. (See FIG.s 6 and 7, a page 600 of an interface such as a web page that can include a number of controls and/or other elements 605 and 610 identifying extensions and allowing for selection of those controls to enable or disable. More specifically and as illustrated in this example, a list 605 of available extensions can be provided, in this case in a tabular form, along with a checkbox or other control 610 for each. By clicking or otherwise selecting these controls 610, the user, such as an administrator or manager, can indicate which extensions are enabled/disabled and thus available/unavailable for customization. [0095] a page 700 of an interface such as a web page that can include a list 705 of rules available for editing. For example, the list 705 may be presented in a tabular form and can include a description 720 of each rule [0096], e.g. FIG. 7, descriptions include "Enabled" check box for rules which would not be checked if disabled as described in [0095])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Aggarwal teaches:
wherein selection of the corresponding visual indication causes the system to: open a scripting interface; (A selection of one of the identified available extensions indicated in the first user interface can be received 520. In response to receiving 520 the selection of one of the identified available extensions indicated in the first user interface, a second user interface can be generated 525 providing one or more control elements for each of one or more portions of the rule which can be edited or one or more additional conditions and actions. The one or more control elements can provide for selection of values to define a customization for the extension. [0092])
present the script of the selected widget; and enable a client to modify the script of the selected widget. (Through the second user interface, selections indicating definition of a custom rule for the selected one of the identified available extensions can be received 530. The custom rule can be generated 535 based on the selected one of the identified available extensions and the received selections indicating definition of the custom rule. Generating 530 the custom rule can comprise dynamically generating code executable by the business application to implement the at least part of the business process based on the received selections indicating definition of a custom rule. The generated custom rule can be saved 540 and a business process can later be executed 545 by the business application using the saved customized rule [0093])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Aggarwal teaches:


Regarding Claim 10, Aggarwal teaches:
A processor-implemented method to update an application, the processor-implemented method comprising: presenting a plurality of widgets in response to running the application on  a client instance accessible via a client device, wherein each widget of a first subset of the plurality of widgets is displayed with a corresponding visual indication that the first subset of the plurality of widgets are extensible; (Once the available extensions have been identified 510, a first user interface can be generated 515 indicating the identified available extensions and providing one or more control elements providing for selection of one of the identified available extensions. [0092] a page 700 of an interface such as a web page that can include a list 705 of rules available for editing… a control 715 for editing a rule selected from the list 705 [0096] See FIG.s 1-4, a business system 405 such as any of the computer systems described above and implemented either "on-premise" or "in the cloud." The business system 405 can execute a business application 410 such as any enterprise application [0082])

wherein the first subset of the script comprises one or more extension point hooks; (the pre-defined rules 430 can also include a set of extensions or client extensions which comprise indications or definitions of interface points or "hooks" into the code or the pre-defined rule [0083])


determining whether the application received the client extension to the first subset of the script of the selected widget; and 
updating the application in accordance with an update, wherein updating the application comprises modifying a second subset of the plurality of widgets different from the first subset of the plurality of widgets, and wherein updating the application comprises:
selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension. 

D’Angelo teaches:
presenting a plurality of widgets in response to running an application on a client instance accessible via a client device, (a mainframe application 112 running on the mainframe computer system 110 [0063] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])
wherein each widget of a first subset of the plurality of widgets… are extensible; (The skeleton data set 210 may comprise human editable text as well as component fields [0068], A user customization data set 220 may comprise component values. A user 130 may modify component values in a user customization data set 220 [0069] A developer customization data set 230 may also comprise component values. A 
enabling a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets in response to selection of… the selected widget, (customization data set 410 may be a user customization data set 220 or a developer customization data set 230. The customization data set 410 comprises component values 424 associated with component field names 422. For example, the component value MVS223 424a is associated in the customization data set 410 with the component field name SYSID 422a. Similarly, component values 424b-d are associated with component field names 422b-d. [0081])
wherein the first subset of the script comprises one or more extension point hooks; (component fields 320 may comprise a component token 322 and a component field name 324. As an example, component field 320a comprises a "#" character for a component token 322a and the character string "SYSID" as a component field name 324a. Together, the "#SYSID" component field 320a is a replaceable string of text [0075], The skeleton data set 210 may further comprise various optional tags 330, for example optional tag 330a, optional tag 330b, optional tag 330c, optional tag 330d, optional tag 330e, optional tag 330/, optional tag 330g, and optional tag 330h. An optional tag 330 indicates or delimits optional sections 331 that comprise text fields 310 and/or component fields 320 that are optional and may or may not be included in the final output data set 250 [0077])
determining whether the application received the client extension to the first subset of the script of the selected widget; and (Values for component fields 320 are 
updating the application in accordance with an update, (receiving 610 a maintenance update 240 [0087] The maintenance update 240 may be a general release to all users of a particular application 112 [0089])
wherein updating the application comprises modifying a second subset of the script associated with a second subset of the plurality of widgets different from the first subset of the plurality of widgets, and (replacing 612 an object code only data set 205 [0087], The application of the maintenance update 240 may replace 612 or update one or more object code data sets 205 [0088] An object code only data set 205 may comprise computer executable code compiled into an OCO format [0067] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])

In the interpretation that “selectively preserving the client extension to the first subset of the script in response to determining the application received the client 
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost [0088] The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. [0071] the maintenance update 240 does not overwrite or destroy customizations created in a user customization data set 220 [0090])

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]), and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application and updates of Aggarwal to include, determining whether the application received the client extension 

One would have been motivated to do so because it provides for distributing and intelligently installing updates to software products without destroying user and developer customizations of already installed software products (D’Angelo [0002]) and it allow users and developers to customize a software application without having to reenter customizations following the integration of a maintenance update. (D’Angelo [0008])

In the interpretation that the “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension;” requires “selectively preserving the client extension to the first subset of the script” to be performed as a result of “determining the application received the client extension”, D’Angelo, suggests, but may not explicitly disclose:
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 [0088] 

Furthermore, the combination of Aggarwal and D’Angelo may not explicitly disclose:
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension.

DeMaris teaches:
enabling a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets…, (a first set of customizations associated with a first user experience 220 of a previous version of the application 206 for the first tenant 204, which may include a theme customization and a color scheme customization. The optimization engine 216 may also determine a second set of customizations associated with a second user experience 221 of the previous 
…
determining whether [an] application received the client extension to the first subset of the script of the selected widget; and (the optimization engine may be configured to determine customizations associated with a user experience of a previous version of the application for one or more users. [0082], the optimization engine may be configured to determine if at least one customized feature of the previous version of the application is incompatible with the new version of the application [0083], the optimization engine may be further configured to detect no customized features associated with the previous version of the application [0087] the list of compatible/incompatible extensions may be built or updated through a module that 
updating the application in accordance with an update, (detect a deployment of a new version of an application executed on a computing device in conjunction with the detection service. The new version of the application may include user experience changes [0081])
wherein updating the application comprises… selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the optimization engine may be configured to provide the user experience of the previous version of the application to the one or more users in response to a determination that the at least one customized feature of the previous version of the application is incompatible with the new version of the application [0084], The optimization engine 216 may then determine if at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206. In response to a determination that the at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206, the optimization engine 
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension. (The optimization engine 216 is also configured to detect no customized features associated with the previous version of the application 206 associated with the second tenant 222. In response, the optimization engine 216 is further configured to provide the second user experience 221 of the new version of the application 206 to the second tenant 222. [0043] detect no customized features associated with the previous version of the application and may provide the user experience of the new version of the application to the one or more users [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled 

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]) and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, and that D’Angelo teaches, in the combination of Aggarwal and D’Angelo, that a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 (D’Angelo [0088]) optionally replacing/updating 616 a developer customization data set 230 (D’Angelo [0087]), may optionally replace/update 616 a developer customization data set 230 (D’Angelo [0091]), and an optional section 331 may be included in the final output data set 250 if the optional tags 

One would have been motivated to make such a modification as a remedy for enterprises that run business-critical functionality on cloud services, which upgrade their user experience frequently in a way that is not controlled by an administrator of the consuming enterprise (DeMaris [0030-[0031]), which would provide improved user efficiency and user experience interaction by enabling users and enterprises to continue using custom functionality while upgrading other users to a newest version of an application or service. (DeMaris [0023])

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Claim 11 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Regarding Claim 12, the rejection of Claim 10 is incorporated.
Claim 12 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Regarding Claim 14, the rejection of Claim 10 is incorporated.
Claim 14 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Regarding Claim 15, the rejection of Claim 10 is incorporated.
Claim 15 is substantially the same as Claim 7 and is therefore rejected under the same rationale as above.

Regarding Claim 16, Aggarwal teaches:
A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors, cause the one or more processors to: (sequences of machine-executable instructions, which may be used to cause a machine, such as a general-
present a plurality of widgets in response to running an application on a client instance accessible via a client device, wherein each widget of a first subset of the plurality of widgets is displayed with a corresponding visual indication that the first subset of the plurality of widgets are extensible; (Once the available extensions have been identified 510, a first user interface can be generated 515 indicating the identified available extensions and providing one or more control elements providing for selection of one of the identified available extensions. [0092] a page 700 of an interface such as a web page that can include a list 705 of rules available for editing… a control 715 for editing a rule selected from the list 705 [0096] See FIG.s 1-4, a business system 405 such as any of the computer systems described above and implemented either "on-premise" or "in the cloud." The business system 405 can execute a business application 410 such as any enterprise application [0082])
allow a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets in response to selection of the corresponding visual indication corresponding to the selected widget, (A selection of one of the identified available extensions indicated in the first user interface can be received 520. In response to receiving 520 the selection of one of the identified available extensions indicated in the first user interface, a second user interface can be generated 525 providing one or more control elements for each of one or more portions of the rule which can be edited or one or more additional conditions and actions. The one or more control elements can provide for selection of values to define a 
wherein the first subset of the script comprises one or more extension point hooks; (the pre-defined rules 430 can also include a set of extensions or client extensions which comprise indications or definitions of interface points or "hooks" into the code or the pre-defined rule [0083])

Aggarwal may not explicitly disclose:
determine whether the application received the client extension to the first subset of the script of the selected widget; and
updating the application in accordance with an enterprise-wide update, wherein updating the application comprises modifying a second subset of the script, and wherein updating the application comprises:
selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and


D’Angelo teaches:
present a plurality of widgets in response to running an application on a client instance accessible via a client device, (a mainframe application 112 running on the mainframe computer system 110 [0063] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])
wherein each widget of a first subset of the plurality of widgets… are extensible; (The skeleton data set 210 may comprise human editable text as well as component fields [0068], A user customization data set 220 may comprise component values. A user 130 may modify component values in a user customization data set 220 [0069] A developer customization data set 230 may also comprise component values. A developer 120 may modify component values in a developer customization data set 230 [0070])
allow a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets in response to selection of… the selected widget, (customization data set 410 may be a user customization data set 220 or a developer customization data set 230. The customization data set 410 comprises component values 424 associated with component field names 422. For example, the component value MVS223 424a is associated in the customization data 
wherein the first subset of the script comprises one or more extension point hooks; (component fields 320 may comprise a component token 322 and a component field name 324. As an example, component field 320a comprises a "#" character for a component token 322a and the character string "SYSID" as a component field name 324a. Together, the "#SYSID" component field 320a is a replaceable string of text [0075], The skeleton data set 210 may further comprise various optional tags 330, for example optional tag 330a, optional tag 330b, optional tag 330c, optional tag 330d, optional tag 330e, optional tag 330/, optional tag 330g, and optional tag 330h. An optional tag 330 indicates or delimits optional sections 331 that comprise text fields 310 and/or component fields 320 that are optional and may or may not be included in the final output data set 250 [0077])
determine whether the application received the client extension to the first subset of the script of the selected widget; and (Values for component fields 320 are defined in a user customization data set 220, a developer customization data set 230, or as a runtime value… Thus, the optional tag 330a may have a value of "true." If such is the case, the optional section 331a is included. [0079] a user customization data set 220 and a developer customization data set 230 may be used to track overlapping component values 424. In such instances, the customization data sets 410 may be further configured to track the time at which changes to a particular component value 424 are made. In this manner, the customization data set 410 may keep a historical 
updating the application in accordance with an enterprise-wide update, (receiving 610 a maintenance update 240 [0087] The maintenance update 240 may be a general release to all users of a particular application 112 [0089])
wherein updating the application comprises modifying a second subset of the script, and (replacing 612 an object code only data set 205 [0087], The application of the maintenance update 240 may replace 612 or update one or more object code data sets 205 [0088] An object code only data set 205 may comprise computer executable code compiled into an OCO format [0067] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])

In the interpretation that “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension” requires no more than any client extensions to the first subset of the script are preserved sequentially after “determining the application received the client extension”, D’Angelo teaches:
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be 

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]), and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application and updates of Aggarwal to include, determining whether the application received the client extension to the first subset of the script of the selected widget; and updating the application in accordance with an update, wherein updating the application comprises modifying a second subset of the script, and wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension, as taught by D’Angelo.

One would have been motivated to do so because it provides for distributing and intelligently installing updates to software products without destroying user and 

In the interpretation that the “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension;” requires “selectively preserving the client extension to the first subset of the script” to be performed as a result of “determining the application received the client extension”, D’Angelo, suggests, but may not explicitly disclose:
wherein updating the application comprises: selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 [0088] optionally replacing/updating 616 a developer customization data set 230 [0087], may optionally replace/update 616 a developer customization data set 230 [0091], An optional section 331 may be included in the final output data set 250 if the optional tags 330 have a corresponding value and/or the included optional tags 330 have a corresponding value. Thus, the optional tag 330a may have a value of "true. [0079] if the component field 320/ and the component field 320g are defined in either the user customization data set 220 or the developer customization data set 230, then the optional section 331d between optional tag 330g and optional tag 330h is included in 

Furthermore, the combination of Aggarwal and D’Angelo may not explicitly disclose:
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension.

DeMaris teaches:
allow a client extension by way of additional script to a first subset of a script of a selected widget of the first subset of the plurality of widgets…, (a first set of customizations associated with a first user experience 220 of a previous version of the application 206 for the first tenant 204, which may include a theme customization and a color scheme customization. The optimization engine 216 may also determine a second set of customizations associated with a second user experience 221 of the previous version of the application 206 for the second tenant 222, which may include a shading customization and a menu customization [0041], Additional customizations associated with the user experience of the previous version of the application may include, a button customization, a graphical scheme customization, a control element customization, a customization to a behavior of the control element, a functionality customization, and a behavior customization, and a combination thereof. Further, the customizations may be at one of a user level, a group level and an enterprise level. The optimization engine 216 may distinguish the customizations by one or more schemes, such as a textual 
…
determining whether [an] application received the client extension to the first subset of the script of the selected widget; and (the optimization engine may be configured to determine customizations associated with a user experience of a previous version of the application for one or more users. [0082], the optimization engine may be configured to determine if at least one customized feature of the previous version of the application is incompatible with the new version of the application [0083], the optimization engine may be further configured to detect no customized features associated with the previous version of the application [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled extensions, for example, and determine if there is a strong correlation between a given extension being enabled on a particular version, of an application (or service) and users of that version of the application manually reverting. Where a correlation is found, the list of compatible/incompatible extensions may be automatically updated [0050])

wherein updating the application comprises… selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and (the optimization engine may be configured to provide the user experience of the previous version of the application to the one or more users in response to a determination that the at least one customized feature of the previous version of the application is incompatible with the new version of the application [0084], The optimization engine 216 may then determine if at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206. In response to a determination that the at least one customized feature of the previous version of the application 206 for the first tenant 204 is incompatible with the new version of the application 206, the optimization engine 216 is further configured to provide the first user experience 220 of the previous version of the application 206 to the first tenant 204. [0043] The optimization engine may be further configured to perform a one-to-one comparison between each customized feature from the first list of customizations to each customized feature from the second list of customizations to determine if the at least one customized feature of the previous version of the application is incompatible with the new version of the application. The one-to-one comparison may be performed by implementation of an algorithm. The algorithm may include one of a comparison-based sorting algorithm, an approximate 
selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension. (The optimization engine 216 is also configured to detect no customized features associated with the previous version of the application 206 associated with the second tenant 222. In response, the optimization engine 216 is further configured to provide the second user experience 221 of the new version of the application 206 to the second tenant 222. [0043] detect no customized features associated with the previous version of the application and may provide the user experience of the new version of the application to the one or more users [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled extensions, for example, and determine if there is a strong correlation between a given extension being enabled on a particular version, of an application (or service) and users of that version of the application manually reverting. Where a correlation is found, the list of compatible/incompatible extensions may be automatically updated [0050] The system additionally allows for an improvement of the user experience for the users and environments that are not customized, while leaving the business-critical functionality of customized environments intact. [0023] when the user experience 120 of the application 106 is updated or upgraded, many features of the application 106 may be incremental. 

Given that Aggarwal teaches that communications subsystem 324 may also receive input communication in the form of structured and/or unstructured data feeds 326, event streams 328, event updates 330, and the like on behalf of one or more users who may use computer system 300 (Aggarwal [0075]) and the general knowledge of one of ordinary skill in the art the applications are commonly updated to new versions of the application, and that D’Angelo teaches, in the combination of Aggarwal and D’Angelo, that a maintenance update 240 may also comprise updates for text files (non-OCO data) such as skeleton data sets 210, user customization data sets 220, and developer customization data sets 230 (D’Angelo [0088]) optionally replacing/updating 616 a developer customization data set 230 (D’Angelo [0087]), may optionally replace/update 616 a developer customization data set 230 (D’Angelo [0091]), and an optional section 331 may be included in the final output data set 250 if the optional tags 330 have a corresponding value and/or the included optional tags 330 have a corresponding value. Thus, the optional tag 330a may have a value of "true. (D’Angelo [0079]) if the component field 320/ and the component field 320g are defined in either the user customization data set 220 or the developer customization data set 230, then the optional section 331d between optional tag 330g and optional tag 330h is included in the output data set 250. Otherwise, the optional section 331d is not generated for the output data set 250 (D’Angelo [0080]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 

One would have been motivated to make such a modification as a remedy for enterprises that run business-critical functionality on cloud services, which upgrade their user experience frequently in a way that is not controlled by an administrator of the consuming enterprise (DeMaris [0030-[0031]), which would provide improved user efficiency and user experience interaction by enabling users and enterprises to continue using custom functionality while upgrading other users to a newest version of an application or service. (DeMaris [0023])

Regarding Claim 17, the rejection of Claim 16 is incorporated.
Aggarwal teaches:
wherein the one or more extension point hooks comprise a blank text box configured to receive the client extension. (the dialog box 805 or interface can include a set of icons 815 and/or other controls 820 such as checkboxes, text boxes, combo boxes, etc. for selecting and/or defining conditions, actions, and values for the rule [0098] the dialog box 810 or interface can include a set of icons 835 and/or other 

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Aggarwal may not explicitly disclose:
wherein the machine-readable instructions that cause the one or more processors to update the application comprise causing the one or more processors to preserve the client extension through the enterprise-wide update, wherein the client extension is present on the updated application.

D’Angelo teaches:
wherein the machine-readable instructions that cause the one or more processors to update the application comprise causing the one or more processors to preserve the client extension through the enterprise-wide update, wherein the client extension is present on the updated application. (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost [0088] The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. [0071] the maintenance 

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 16.

Regarding Claim 19, the rejection of Claim 17 is incorporated.
Aggarwal may not explicitly disclose:
wherein the machine-readable instructions that cause the one or more processors to update the application comprise causing the one or more processors to update the first subset of the script that has not received the client extension and updating the second subset of the script in accordance with the enterprise-wide update.

D’Angelo teaches:
wherein machine-readable instructions that cause one or more processors to update the application comprise updating the second subset of the script in accordance with the enterprise-wide update. (replacing 612 an object code only data set 205 [0087], The application of the maintenance update 240 may replace 612 or update one or more object code data sets 205 [0088] An object code only data set 205 may comprise computer executable code compiled into an OCO format [0067] The application 112 may comprise one or more object code only modules along with one or more data sets editable by a user 130 or a developer 120 [0064])


wherein machine-readable instructions that cause one or more processors to update an application comprise causing the one or more processors to update a first subset of a script that has not received a client extension and updating a second subset of a script in accordance with an enterprise-wide update. (The optimization engine 216 is also configured to detect no customized features associated with the previous version of the application 206 associated with the second tenant 222. In response, the optimization engine 216 is further configured to provide the second user experience 221 of the new version of the application 206 to the second tenant 222. [0043] detect no customized features associated with the previous version of the application and may provide the user experience of the new version of the application to the one or more users [0087] the list of compatible/incompatible extensions may be built or updated through a module that monitors every time a user manually chooses to revert to a previous version (e.g., clicking "back to classic") and employs machine learning or similar process to look at the customizations of applications where many users have made such a decisions. The monitoring module may look at the enabled extensions, for example, and determine if there is a strong correlation between a given extension being enabled on a particular version, of an application (or service) and users of that version of the application manually reverting. Where a correlation is found, the list of compatible/incompatible extensions may be automatically updated [0050])

Given that D’Angelo teaches, in the combination of Aggarwal and D’Angelo, that a maintenance update 240 may also comprise updates for text files (non-OCO data) 

One would have been motivated to make such a modification as a remedy for enterprises that run business-critical functionality on cloud services, which upgrade their user experience frequently in a way that is not controlled by an administrator of the consuming enterprise (DeMaris [0030-[0031]), which would provide improved user efficiency and user experience interaction by enabling users and enterprises to continue 

Regarding Claim 20, the rejection of Claim 17 is incorporated.
Aggarwal may not explicitly disclose:
wherein the first subset the script is exempt from the enterprise-wide update, wherein the first subset of the script is unchanged by the enterprise-wide update, and wherein the first subset of the script is identical as present in the application and the updated application.

D’Angelo teaches:
wherein the first subset the script is exempt from the enterprise-wide update, wherein the first subset of the script is unchanged by the enterprise-wide update, and wherein the first subset of the script is identical as present in the application and the updated application. (the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost [0088] The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. [0071] the maintenance update 240 does not overwrite or destroy customizations created in a user customization data set 220 [0090])

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 16.

Regarding Claim 21, the rejection of Claim 1 is incorporated.
Aggarwal may not explicitly disclose:
wherein the additional script comprises computer-readable instructions indicative of a branding-based modification, coloring-based modification, an ornamental modification to the selected widget.

DeMaris teaches:
wherein the additional script comprises computer-readable instructions indicative of a branding-based modification, coloring-based modification, an ornamental modification to the selected widget. (a first set of customizations associated with a first user experience 220 of a previous version of the application 206 for the first tenant 204, which may include a theme customization and a color scheme customization. The optimization engine 216 may also determine a second set of customizations associated with a second user experience 221 of the previous version of the application 206 for the second tenant 222, which may include a shading customization and a menu customization [0041], Additional customizations associated with the user experience of the previous version of the application may include, a button customization, a graphical scheme customization, a control element customization, a customization to a behavior of the control element, a functionality customization, and a behavior customization, and 

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 22, the rejection of Claim 21 is incorporated.
Aggarwal teaches:
wherein the additional script comprises computer-readable instructions adding additional functionality to the selected widget. (The extensions can comprise at least a portion of a rule which can be edited or to which additional conditions and actions can be added. [0091])

DeMaris also teaches:
wherein the additional script comprises computer-readable instructions adding additional functionality to the selected widget. (a first set of customizations associated with a first user experience 220 of a previous version of the application 206 for the first 

Therefore, combining Aggarwal, D’Angelo and DeMaris would meet the claim limitations for the same reasons as set forth in Claim 1.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal, D’Angelo and DeMaris as applied to claim 7 above, and further in view of Paladino et al. (US 20100281458 A1, cited in previous Office Action), hereinafter Paladino.
Regarding Claim 8, the rejection of Claim 7 is incorporated.
Aggarwal may not explicitly disclose:
wherein the script associated with the selected widget comprises Hypertext Markup Language (HTML) script, Cascading Style Script (CSS), or any combination thereof.

Paladino teaches:
wherein a script associated with a selected widget comprises Hypertext Markup Language (HTML) script, Cascading Style Script (CSS), or any combination thereof. (Various application components, including SQL queries, resource bundles and web pages (including Java Server Page (JSP), HyperText Markup Language (HTML), JAVAscript, Cascading Style Sheets (CSSxs) and images), are externalized, uploaded into file store data dictionary 204 and then modified through modification module 300, which provides user 102 with a set of operating file system-like APIs to access, modify and upload content in file store data dictionary 204. [0088], The modifications framework handles multiple types of modifications, including database changes, amendments and additions to strings, named queries, or business logic. This includes, but is not limited to, HTML, JAVAScript, CSS, images, JSP, JAVA class files, JAVA jar files, and so forth [0097])

Given that Aggarwal teaches that customers can employ programming languages and tools supported by the cloud infrastructure system and also control the deployed services (Aggarwal [0045]), it would have been obvious to one of ordinary skill 

One would have been motivated to make such a modification to provide a framework that handles multiple types of modifications (Paladino [0097]).

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
On pages 10-11 of the response, with respect to Claims 1, 10 and 16, Applicant submits, “Aggarwal merely allows customers to "implement their own business rules and conditions using a browser based UI, without modifying the actual code in the base application." Id (Emphasis added.) Therefore, Aggarwal does not teach updating the application by "selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension," as recited by independent claims 1, 10, and 16 (emphasis added).”
While Aggarwal may not explicitly disclose “selectively preserving the client extension to the first subset of the script in response to 
On pages 11-12 of the response, and with respect to Claims 1, 10 and 16, Applicant submits, “D' Angelo does not appear to cure the deficiencies of Aggarwal… To the extent D'Angelo teaches optionally updating a developer customization data set, the optional update is not in response to determining whether the application received the client extension. See id Thus, D'Angelo does not appear to teach updating the application by "selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension," as recited by independent claims 1, 10, and 16 (emphasis added).” Examiner respectfully disagrees.
First, Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are 
D’Angelo teaches that the maintenance update 240 is designed to preserve any user customization data sets 220. In this manner, the maintenance update 240 does not cause user customizations stored in a user customization data set 220 to be lost (D’Angelo [0088]), The user customization data set 220 and the developer customization data set 230 are not updated by a maintenance update 240. Through this design, the user updates 114 and the developer updates 116 made to the user customization data set 220 and the developer customization data set 230, respectively, are preserved across maintenance updates 240. (D’Angelo [0071]) and the maintenance update 240 does not overwrite or destroy customizations created in a user customization data set 220 (D’Angelo [0090]).
D’Angelo also teaches that Values for component fields 320 are defined in a user customization data set 220, a developer customization 
Thus, it can be seen that D’Angelo teaches both, “determining whether the application received the client extension to the first subset of the script of the selected widget;” and “selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension;” as D’Angelo teaches a true/false value for tags included in the user customization data set and developer customization data set and track the time at which changes to a particular component value the user customization data set and developer customization data set followed by preserving any user customization data sets and optionally replacing/updating a developer customization data set. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On pages 12-13 of the response, and with respect to Claims 1, 10 and 16, Applicant submits, “DeMaris does not appear to cure the deficiencies of Aggarwal and D' Angelo… While DeMaris may teach (1) providing the previous version of an application if a customized feature is incompatible with a new version of the application and (2) providing the new version of the application if a customized feature is compatible with a new version of the application; see id; DeMaris does not teach replacing a subset of script in response to determining whether the application received the client extension. Thus, DeMaris does not appear to teach updating the application by "selectively preserving the client extension to the first subset of the script in response to determining the application received the client extension; and selectively replacing the first subset of the script based on the update in response to determining the application did not receive the client extension," as recited by independent claims 1, 10, and 16 (emphasis added). Examiner respectfully disagrees.
As can be seen in FIG.s 1-4 of DeMaris, the User Experience of the Application is a subset of the entirety of the Application. DeMaris teaches that the optimization engine may be configured to provide the user experience of the previous version of the application to the one or more users in response to a determination that the at least one customized feature of the previous version of the application is incompatible with the new version of the application (DeMaris [0084]) and the optimization engine 216 is also configured to detect no customized features associated with the previous version of the application 206 associated with the 
When DeMaris is viewed in combination with Aggarwal and D’Angelo, Aggarwal teaches event updates and the like on behalf of one or more users who may use computer system (Aggarwal [0075]) and one of ordinary skill in the art, before the effective filing date of the claimed invention, would have the general knowledge that applications such as those disclosed in Aggarwal, D’Angelo teaches a true/false value for tags included in the user customization data set and developer customization data set, tracking the time at which changes to a particular component value the user customization data set and developer customization data .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regard to the dependent claims, dependent claims 2, 3, 5-9, 11, 12, 14, 15 and 17-22 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Spiegel et al. (US 20180246705 A1) - User interface behavior based rules generation including

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179